DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group II, claims 149-157, in the reply filed on 4/6/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
New claims 172-179 are included with the elected invention.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/1/2020 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The reference identified as Cite No FP12 has been lined through because the document has not been translated.
The reference identified as Cite No NPL2 has been lined through because it is a duplicate reference.

Drawings
The drawings are objected to because Figures 4(a), 4(b), 4(c), and 11(a) include sequences without identifying in the figures or in the brief description of the drawings which SEQ ID NOs are assigned to the sequences.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

While the grayscale scans of the figures may be difficult to read, color versions of the figures are available via PAIR using the Supplemental Content tab.



Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the 
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the 
Specific deficiencies and the required response to this Office Action are as follows:
	Specific deficiency #1 - Sequences appearing in the drawings are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Sequence identifiers for sequences must appear either in the drawings or in the Brief Description of the Drawings.
	Figures 4(a), 4(b), 4(c) and 11(a) include sequences that are not identified with a SEQ ID NO, either in the figure or in the brief description of the figures.

	Required response – Applicant must provide:
Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;
AND/OR
A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.
	
	Specific deficiency #2- This application contains sequence disclosures in accordance with the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 - 1.825.
	The sequence disclosures are located in Figs. 4(b), 4(c) and 11(a) and Table 8(b), which discloses sequences with SEQ ID NOs: 23-30. The Sequence Listing provides only 22 sequences.
	It is noted that because 5’ and 3’ ends of the sequences are not identified and no SEQ ID NOs are provided, it is unclear what sequence applicant is disclosing in the figures and whether those sequences are included in the existing Sequence Listing.
	
	Required response – Applicant must provide:
A "Sequence Listing" part of the disclosure, as described above in any one of items 1) a), b), c), or d); as well as
An amendment specifically directing entry of the "Sequence Listing" part of the disclosure into the application; 
A statement that the "Sequence Listing" includes no new matter; and
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825 and the "Legal Framework." 
If the "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicant must also provide: 
A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter; 
If the "Sequence Listing" part of the disclosure is submitted according to item 1) b), c), or d) above, Applicant must also provide: 
A CRF; and
Statement according to item 2) b) or c) above. 
If applicant desires the CRF in this application to be identical with the CRF of another application on file in the U.S. Patent and Trademark Office, such request in accordance with 37 CFR 1.821(e) may be submitted in lieu of a new CRF (form PTO/SB/93 may be used for this purpose).

Specification
The disclosure is objected to because of the following informalities: the specification use the term “SEQ ID No.” rather than “SEQ ID NO:”.  
Appropriate correction is required.

The use of terms, such as MULTISPOT, which are trade names or marks used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

The abstract of the disclosure is objected to because the present claims are drawn to kits and not methods as described in the abstract.  Correction is required.  See MPEP § 608.01(b).

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The current title is “Assay Methods”; however, the present claims are drawn to kits and not methods.

Claim Objections
	Claim 149 is objected to because of the claim includes periods following the element identifiers (i.e. "a." and "b."). MPEP 608.019(m) states:
Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.75(i).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 149, 150, 151, 154, 156,169, 170 and 172 is/are rejected under 35 U.S.C. 102(a)(1) and 102 (a)(2) as being anticipated by Li (US 2007/0161029 A1).
Regarding claims 149, 169 and 170, Li teaches a kit having containers. The containers include a solid support having a surface with an anchoring reagent in the form of an oligonucleotide known as a capture probe and a capture reagent for the analyte known as a capture extender.

See Fig. 4, 5 and 6 depicting the components of the kits contained within containers; and para. 25, 29, 30, 31, 38, 39, 44, 131, 175 and 176; and claim 36.
Regarding claim 150, Li teaches the surface comprises a particle (Fig. 5; and para. 25, 29, 31, 38).
Regarding claim 151, Li teaches the capture probe is on the surface of a well in a microtiter plate (para. 131).
Regarding claim 154, Li teaches surface has a plurality of distinct binding domains or addressable positions and a capture probe and its corresponding capture extender would be located on the same addressable position (para. 30, 31 and 39).
Regarding claim 156, because the capture probe and the capture extender hybridize to one another, they are within 10-100 nm of each other on the surface.
Regarding claim 172, Li teaches the kit further includes a buffer (para. 44 and 176).

Claim(s) 149-151, 154-155, 157 and 169-172 is/are rejected under 35 U.S.C. 102(a)(1) and 102 (a)(2) as being anticipated by Glezer (US 2014/0274775 A1; cited on the 9/9/2019 IDS).
Regarding claim 149, Glezer teaches a kit with one or more containers, compartments or vessels comprising a surface comprising a plurality of discrete binding domains each have a binding reagent or capture reagent for an analyte and an anchoring reagent comprising an anchoring oligonucleotide sequence complementary 
See para. 12, 13, 14, 21, 22, 23, 49, 62 and 63; and Figs. 1(a), 1(b), 3(a), 3(c), 6 and 7.
Regarding claim 150, Glezer teaches the surface or solid phase is a particle (para. 48 and 52).
Regarding claim 151, Glezer teaches the surface or solid phase is a well of a multi-well plate (para. 47).
Regarding claims 154 and 155, Glezer teaches the surface comprises a plurality of discrete binding domains each have a binding reagent or capture reagent for an analyte and an anchoring reagent comprising an anchoring oligonucleotide sequence complementary to an amplicon sequence (See para. 12, 13, 14, 21, 22, 23, 49, 62 and 63; and Figs. 1(a), 1(b), 3(a), 3(c), 6 and 7), meaning that binding agent and the anchoring reagent are located on the same binding domain.
Regarding claim 157, Glezer teaches the surface comprises an electrode (para. 36).
Regarding claim 169, Glezer teaches the capture reagent or binding agent is an antibody (Figs. 1(a), 1(b), 3(a), 3(c), 6 and 7).
Regarding claim 170, Glezer teaches the detection reagent is an oligonucleotide or an antibody (Figs. 1(a), 1(b), 3(a), 3(c), 6 and 7).
Regarding claim 171, Glezer teaches the capture reagent or binding agent and the detection reagent are antibodies (Figs. 1(a), 1(b), 3(a), 3(c), 6 and 7).
Regarding claim 172, Glezer teaches the kit further includes buffers (para. 64).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 149, 152-153 and 156 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glezer (US 2014/0274775 A1; cited on the 9/9/2019 IDS).
It is noted that claim 149 is anticipated by Glezer. The claim is also rendered obvious as encompassing the embodiments of claims 152-153 and 156.
Regarding claims 149, 152-153 and 156, Glezer teaches a kit with one or more containers, compartments or vessels comprising a surface comprising a plurality of discrete binding domains each have a binding reagent or capture reagent for an analyte and an anchoring reagent comprising an anchoring oligonucleotide sequence complementary to an amplicon sequence; and a detection reagent or detection probe complementary to a detection probe sequence.
While Glezer teaches the above kits, Glezer does not specifically teach the elements of claims 152-153 and 156.
Regarding claims 152 and 153, Glezer teaches the surface has a plurality of discrete binding domains as noted above. It would have been prima facie obvious to the ordinary artisan to have simply rearranged the elements of Glezer such that rather than each discrete binding domain comprising both a binding reagent and an anchoring reagent, a binding reagent and an anchoring reagent were comprising neighboring discrete binding domains.
The courts have recognized the rearrangement of parts as prima facie obvious. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 Ex parte Chicago Rawhide Mfg. Co., 223 USPQ 351, 353 (Bd. Pat. App. & Inter. 1984). In the instant the ordinary artisan would have been motivated to use separate discrete binding domains such that interactions between the surface and the binding reagent or the anchoring reagent is not inferred with or the interference between the analyte and the binding reagent does not occur because of the presence of the anchoring reagent in the same discrete binding domains.
Regarding claim 156, claim specifies the capture reagent and the anchoring reagent are within 10-100 nm on the surface. Being less than 10 nm is considered to be within 10 nm on the surface as the claim does not specify the distance between the capture reagent and the anchoring reagent is between 10 nm and 100 nm.
The distance between the capture reagent and the anchoring reagent is related to the efficiency and likelihood of binding an amplicon produced off a complex associated with the capture reagent and the anchoring reagent. One would have optimized the distance between the capture reagent and the anchoring reagent in order to optimize capture of an amplicon by the anchoring reagent. Thus, the elements of claim 156 are rendered obvious in the absence of unexpected results as being a result of routine optimization. 

Claims 149, 173-176 and 178-179 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glezer (US 2014/0274775 A1; cited on the 9/9/2019 IDS) in view of Gibbings (US 2011/0177054 A1; cited on the 9/9/2019 IDS).
It is noted that claim 149 is anticipated by Glezer. The claim is also rendered obvious as encompassing the embodiments of claims 173-176 and 178-179.
Regarding claims 149, 173-176 and 178-179, Glezer teaches a kit with one or more containers, compartments or vessels comprising a surface comprising a plurality of discrete binding domains each have a binding reagent or capture reagent for an analyte and an anchoring reagent comprising an anchoring oligonucleotide sequence complementary to an amplicon sequence; and a detection reagent or detection probe complementary to a detection probe sequence.
See para. 12, 13, 14, 21, 22, 23, 49, 62 and 63; and Figs. 1(a), 1(b), 3(a), 3(c), 6 and 7.
While Glezer teaches the above kits, Glezer does not specifically teach the reagents bind to exosomes as the analyte of interest (claim 173) or the elements of 174-176 and 178-179.
However, Gibbings teaches that exosomes or vesicles were well-known in the field as well as reagents for isolating and studying components of them. The components include markers such as CD63 and Tsq101 (para. 33 and 56 and 57) as encompassed claim 176 and GW182 bound to miRNA and Ago2/Argonaute-2 (para. 166 and 264) as encompassed by claims 178-179.
.

Claims 149 and 173-177 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glezer (US 2014/0274775 A1; cited on the 9/9/2019 IDS) in view of Fais (WO 2009/092386 A2; cited on the 9/9/2019 IDS).
It is noted that claim 149 is anticipated by Glezer. The claim is also rendered obvious as encompassing the embodiments of claims 173-177.
Regarding claims 149 and 173-177, Glezer teaches a kit with one or more containers, compartments or vessels comprising a surface comprising a plurality of discrete binding domains each have a binding reagent or capture reagent for an analyte and an anchoring reagent comprising an anchoring oligonucleotide sequence complementary to an amplicon sequence; and a detection reagent or detection probe complementary to a detection probe sequence.
See para. 12, 13, 14, 21, 22, 23, 49, 62 and 63; and Figs. 1(a), 1(b), 3(a), 3(c), 6 and 7.

However, Fais teaches that exosomes or vesicles were well-known in the field as well as reagents for isolating and studying components of them, including assays in which multiple different targets are bound by antibodies (Fig. 1A). The components include markers such as CD63 and CD81 (p. 1) as encompassed claim 176 and tumor markers that are disease-specific (p. 1, 7 and 8).
It would have been prima facie obvious to the ordinary artisan to have modified the kits of Glezer by incorporating the antibodies and analyte binding reagents described by Fais. For example, one would be motivated to utilize multiple detection reagents that target different well-known components of exosomes, such as CD63, CD81 or tumor specific markers. One would have been motivated to utilize antibodies and analyte binding reagents targeting exosomes because they are known to be released dramatically higher by tumor cells than normal cells and carry tumor markers (p. 1), demonstrating the importance of detecting and analyzing exosomes.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claims 149-151, 154-157 and 169-172 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 9,777,338 B2.
Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are of sufficient breadth so as to encompass the elements of ‘338 patent.
The solid surface of the ‘338 patent is encompassed by the surface of the present claims. The first binding reagent of the ‘338 patent is encompassed by the capture reagent of the present claims. The first linking agent comprising a first oligonucleotide sequence of the ‘338 patent is encompassed by the anchoring reagent of the present claims. The second binding reagent of the ‘338 patent is encompassed by the detection reagent of the present claims.
While the ‘338 patent may not require the kit to comprise one or more vials, containers or compartments, it would have been an obvious variant to have packaged the elements of the ‘338 patent in one or more vials, containers or compartments when included in a “kit”.

Claims 149-157 and 169-172 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,618,510 B2.


Claims 149, 152, 154, 156, and 172 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,114,015 B2.
Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are of sufficient breadth so as to encompass the elements of ‘015 patent.

Claims 173-179 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 9,777,338 B2 in view of Gibbings (US 2011/0177054 A1; cited on the 9/9/2019 IDS) and/or Fais (WO 2009/092386 A2; cited on the 9/9/2019 IDS).
Although the claims at issue are not identical, they are not patentably distinct from each other because as described above.
The ‘338 claims do not specifically require the reagents bind to exosomes as the analyte of interest (claim 173) or the elements of 174-179.
However, Gibbings teaches that exosomes or vesicles were well-known in the field as well as reagents for isolating and studying components of them. The components include markers such as CD63 and Tsq101 (para. 33 and 56 and 57) as 
It would have been prima facie obvious to the ordinary artisan to have modified the kits of the ‘338 patient by incorporating the antibodies and analyte binding reagents described by Gibbings. For example, one would be motivated to utilize multiple detection reagents that target different well-known components of exosomes, such as CD63, Tsq101, GW182 and Argonaute-2. One would have been motivated to utilize antibodies and analyte binding reagents targeting exosomes because they are known to proteinaceous antigen from tumor cells (para. 6) and carry miRNA or siRNA activity from one cell to another (para. 9), demonstrating the importance of detecting and analyzing exosomes.
Fais teaches that exosomes or vesicles were well-known in the field as well as reagents for isolating and studying components of them, including assays in which multiple different targets are bound by antibodies (Fig. 1A). The components include markers such as CD63 and CD81 (p. 1) as encompassed claim 176 and tumor markers that are disease-specific (p. 1, 7 and 8).
It would have been prima facie obvious to the ordinary artisan to have modified the kits of the ‘338 patent by incorporating the antibodies and analyte binding reagents described by Fais. For example, one would be motivated to utilize multiple detection reagents that target different well-known components of exosomes, such as CD63, CD81 or tumor specific markers. One would have been motivated to utilize antibodies and analyte binding reagents targeting exosomes because they are known to be .

Claims 173-179 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,618,510 B2 in view of Gibbings (US 2011/0177054 A1; cited on the 9/9/2019 IDS) and/or Fais (WO 2009/092386 A2; cited on the 9/9/2019 IDS).
Although the claims at issue are not identical, they are not patentably distinct from each other because as described above.
The ‘338 claims do not specifically require the reagents bind to exosomes as the analyte of interest (claim 173) or the elements of 174-179.
However, Gibbings teaches that exosomes or vesicles were well-known in the field as well as reagents for isolating and studying components of them. The components include markers such as CD63 and Tsq101 (para. 33 and 56 and 57) as encompassed claim 176 and GW182 bound to miRNA and Ago2/Argonaute-2 (para. 166 and 264) as encompassed by claims 178-179.
It would have been prima facie obvious to the ordinary artisan to have modified the kits of the ‘510 patent by incorporating the antibodies and analyte binding reagents described by Gibbings. For example, one would be motivated to utilize multiple detection reagents that target different well-known components of exosomes, such as CD63, Tsq101, GW182 and Argonaute-2. One would have been motivated to utilize antibodies and analyte binding reagents targeting exosomes because they are known to proteinaceous antigen from tumor cells (para. 6) and carry miRNA or siRNA activity 
Fais teaches that exosomes or vesicles were well-known in the field as well as reagents for isolating and studying components of them, including assays in which multiple different targets are bound by antibodies (Fig. 1A). The components include markers such as CD63 and CD81 (p. 1) as encompassed claim 176 and tumor markers that are disease-specific (p. 1, 7 and 8).
It would have been prima facie obvious to the ordinary artisan to have modified the kits of the ‘510 patent by incorporating the antibodies and analyte binding reagents described by Fais. For example, one would be motivated to utilize multiple detection reagents that target different well-known components of exosomes, such as CD63, CD81 or tumor specific markers. One would have been motivated to utilize antibodies and analyte binding reagents targeting exosomes because they are known to be released dramatically higher by tumor cells than normal cells and carry tumor markers (p. 1), demonstrating the importance of detecting and analyzing exosomes.

Claims 150-151, 153, 155, 157 and 169-171 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,114,015 B2 in view of Glezer (US 2014/0274775 A1; cited on the 9/9/2019 IDS).
Although the claims at issue are not identical, they are not patentably distinct from each other because as described above.
The ‘015 claims do not specifically require the elements of claims 150-151, 153, 155, 157 and 169-171.

Glezer teaches the elements of claims 150-151, 153, 155, 157 and 169-171 as noted above. The elements are obvious variants or modification of the ‘015 claims.

Claims 173-179 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,114,015 B2 in view of Gibbings (US 2011/0177054 A1; cited on the 9/9/2019 IDS) and/or Fais (WO 2009/092386 A2; cited on the 9/9/2019 IDS).
Although the claims at issue are not identical, they are not patentably distinct from each other because as describe above.
The ‘015 claims do not specifically require the reagents bind to exosomes as the analyte of interest (claim 173) or the elements of 174-179.
However, Gibbings teaches that exosomes or vesicles were well-known in the field as well as reagents for isolating and studying components of them. The components include markers such as CD63 and Tsq101 (para. 33 and 56 and 57) as encompassed claim 176 and GW182 bound to miRNA and Ago2/Argonaute-2 (para. 166 and 264) as encompassed by claims 178-179.
It would have been prima facie obvious to the ordinary artisan to have modified the kits of the ‘015 patent by incorporating the antibodies and analyte binding reagents described by Gibbings. For example, one would be motivated to utilize multiple detection reagents that target different well-known components of exosomes, such as CD63, Tsq101, GW182 and Argonaute-2. One would have been motivated to utilize antibodies and analyte binding reagents targeting exosomes because they are known to 
Fais teaches that exosomes or vesicles were well-known in the field as well as reagents for isolating and studying components of them, including assays in which multiple different targets are bound by antibodies (Fig. 1A). The components include markers such as CD63 and CD81 (p. 1) as encompassed claim 176 and tumor markers that are disease-specific (p. 1, 7 and 8).
It would have been prima facie obvious to the ordinary artisan to have modified the kits of the ‘015 patent by incorporating the antibodies and analyte binding reagents described by Fais. For example, one would be motivated to utilize multiple detection reagents that target different well-known components of exosomes, such as CD63, CD81 or tumor specific markers. One would have been motivated to utilize antibodies and analyte binding reagents targeting exosomes because they are known to be released dramatically higher by tumor cells than normal cells and carry tumor markers (p. 1), demonstrating the importance of detecting and analyzing exosomes.

Conclusion
No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574.  The examiner can normally be reached on 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH G. DAUNER/Primary Examiner, Art Unit 1634